Title: From Thomas Jefferson to Samuel Latham Mitchill, 6 December 1805
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


                  
                                          
                            
                            Dec 6. 1805.
                        
                  Th: Jefferson request the favour of Dr. Mitchell to dine with him on Monday the 9th. instant—dinner will be on the table precisely at Sun Set—
                  The favour of an answer is asked
                  
               